Order entered August 27, 2013




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00304-CR

                            AARON GREGORY MOSEMAN, Appellant

                                                 V.

                                    STATE OF TEXAS, Appellee

                           On Appeal from the 199th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 199-81079-2012

                                              ORDER
        The Court REINSTATES the appeal.
        On July 17, 2013, we denied appellant’s second motion to extend time to file his brief
and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires
to pursue the appeal; (2) appellant is not indigent and is represented by retained counsel; and (3)
counsel indicated appellant’s brief would be filed by August 31, 2013.
        We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.
No further extensions will be granted. If appellant’s brief is not filed within the time specified,
we will, without further notice, submit the appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE